Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6, drawn to a portable-device apparatus.
Group II, claim(s) 7-10, drawn to another portable-device apparatus.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
It is noted that if Group I is elected, an election between species I and II will be required, and if Group II is elected, this will inherently result in an election of Species III.
The species are as follows: 
Species I (Figs. 1-2, appears to be drawn to claims 1-2 and 4-6)
Species II (Figs. 3-4, appears to be drawn to claims 1, 3, and 4-6)
Species III (Figs. 5-7, appears to be drawn entirely to claims 7-10)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  None of the claims appear to be generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a portable-device support apparatus with a plurality of first and second support elements and a plurality of fastening devices, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kim (US 20140290640 A1; see IDS filed on 07/02/2019) and Carpenter (US 20150267859 A1; see IDS filed on 07/02/2019). 
Kim discloses a portable-device support apparatus (Fig. 1-3), comprising:
a surface element (burner cap 130);

a plurality of second support elements (supporting legs 320); and
a plurality of fastening devices (paragraphs 031-055, see Figure 1 below), each second support element (supporting legs 320) being coupled to a respective first support element (extended members 410) by a respective one of the fastening devices (paragraphs 031-055, see Figure 1 below), wherein:
the apparatus having a deployed position in which each second support element (supporting legs 320) extends at an angle from the first support element (extended members 410) to which each second support element (supporting legs 320) is coupled.
the apparatus having a storage position (paragraph 0059).
Kim does not disclose each fastening device being configured to translate back and forth along a respective one of the first support elements between the proximal and distal ends.
However, Carpenter discloses an apparatus (Fig. 1-8) where each fastening device (guide pin 48) being configured to translate back and forth along a respective slot (26) of a first support element (central column 14) between the proximal (upper end of slot 26) and distal (lower end of slot 26) ends, the apparatus having a deployed position in which each second support element (leg 28) extends at an angle from the first support element (central column 14) to which each second support element (leg 28) is coupled.

It is noted that the sections of Claim 1 that read:
“each fastening device is at the distal end and”
“in which each fastening device is at the proximal end”
and the sections of claim 7 that read:
“each fastening device is at the proximal end and”
“in which each fastening device is at the distal end”
are distinct and therefore are not considered to be shared technical features in this examination.

    PNG
    media_image1.png
    628
    764
    media_image1.png
    Greyscale

Figure 1: fastening devices from Fig. 2 of Kim
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J CHO whose telephone number is (571)272-8675. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID JUNG HYON CHO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762